Citation Nr: 0636850	
Decision Date: 11/28/06    Archive Date: 12/06/06	

DOCKET NO.  98-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back pain with L5 radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1997 rating 
decision that granted service connection for the veteran's 
low back disability and assigned a 10 percent evaluation.  
The veteran, who had active service from March 1992 to May 
1997, expressed disagreement with the initial evaluation 
assigned and the case was referred to the Board for appellate 
review.  In September 2003 and March 2006, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for final appellate 
review.



FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
disability was productive of moderate intervertebral disc 
syndrome with recurring attacks, but did not manifest severe 
limitation of lumbar spine motion, a severe lumbosacral 
strain or severe intervertebral disc syndrome.

2.  Prior to September 26, 2003, the veteran's low back 
disability manifested no more than slight limitation of 
lumbar spine motion and mild incomplete paralysis of the 
sciatic nerve, and was not productive of incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months, and was not 
characterized as a severe lumbosacral strain.

3.  From September 26, 2003, the veteran's low back 
disability is not shown to manifest forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  



CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for low 
back pain with L5 radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293 & 5243 
(1997-2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2003 and March 2004.  While this 
notice does not provide any information concerning the 
effective date that could be assigned following the RO's 
implementation of this decision, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the veteran will have an opportunity to 
express disagreement with any effective date assigned by the 
RO after being notified.  Therefore, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and her representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for her low back disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

By way of background, a rating decision dated in August 1997 
granted service connection for low back pain with L5 
radiculopathy.  That rating decision assigned a 10 percent 
evaluation under Diagnostic Code 5293.  That evaluation has 
remained in effect since that time.  

During the course of this appeal the schedular criteria used 
to evaluate the veteran's disability were amended effective 
September 23, 2006, and were again revised and amended 
effective September 26, 2003.  As a result, the Board will 
evaluate the veteran's disability under the criteria in 
effect prior to September 23, 2002, and then evaluate the 
veteran's disability under the criteria in effect prior to 
September 26, 2003.  The Board will then evaluate the 
veteran's disability under the criteria that became effective 
September 26, 2003.  

Under the criteria in effect when the veteran filed her claim 
until the September 2002 changes, a 10 percent evaluation was 
for assignment for mild intervertebral disc syndrome and a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation was for 
assignment for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1997).  

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5292 for limitation of lumbar spine motion 
and Diagnostic Code 5295 for lumbosacral strain.  Under 
Diagnostic Code 5292, a 10 percent evaluation is for 
assignment for slight limitation of motion, a 20 percent 
evaluation for moderate limitation and a 40 percent 
evaluation for sever limitation of motion.  

Diagnostic Code 5295 provides for a 10 percent evaluation for 
a lumbosacral strain with characteristic pain on motion and a 
20 percent evaluation for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation could be assigned for a severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

At the outset, the Board notes that the August 1997 rating 
decision that granted service connection for the veteran's 
low back disability did so on the basis of partial service 
medical records that showed the veteran had been seen for 
complaints of low back pain with L5 radiculopathy following 
an epidural placement during childbirth in 1996.  The RO 
assigned a 10 percent evaluation based on service medical 
records and information that the veteran was separated from 
service with severance pay for back and leg pain.

The veteran was afforded a VA examination in August 1998 at 
which time she reported experiencing continued low back pain 
as well as radicular symptoms of burning and paresthesia in 
the bilateral lower extremities.  The pain was described as 
radiating posteriorly across her buttocks and into the legs 
and was worse with prolonged sitting or standing.  On 
physical examination there was tenderness in the midlumbar 
spine and bilateral paraspinous musculature that was worse on 
the left.  The point of maximum tenderness was in the midline 
of the lumbar spine and just to the left of the midline.  
Range of motion was forward flexion to 65 degrees with pain, 
extension to 30 degrees with pain, lateral flexion to 40 
degrees bilaterally with pain in the left worse than the 
right and rotation to 35 bilaterally with pain on extremes.  
Straight leg raising was negative bilaterally and deep tendon 
reflexes were two plus and symmetric.  Sensation was grossly 
intact except for subjective decreased sensation over the 
anterior lateral aspect of the bilateral midshaft tibias.  
Strength testing was 5/5 throughout the bilateral lower 
extremities.  The impression following the examination was 
low back pain with bilateral radicular symptoms, status post 
epidural for Caesarian section.  

Also for consideration in assigning an evaluation for the 
veteran's back disability under the criteria in effect prior 
to September 2002 are VA outpatient treatment records dated 
prior to that date.  Those records do show the veteran was 
seen for complaints of low back pain and that treatment 
included physical therapy.  Those records, however, either 
contain limited clinical findings or do not contain clinical 
findings significantly different from that reported at the 
time of the August 1998 VA examination.

Based on this record, the Board finds that the veteran's 
disability was more severe when initially evaluated by the RO 
as 10 percent disabling.  The September 1998 VA examination 
demonstrated that the veteran had limitation of motion of the 
lumbar spine of a slight degree and that motion was painful 
at the extremes.  There was also tenderness of the back 
musculature and decreased sensation over the anterior aspect 
of the bilateral midshaft of the tibias.

The Board believes that the VA examination report 
demonstrates an entitlement to a 20 percent evaluation under 
Diagnostic Code 5293.  The veteran had slight limitation of 
motion which would warrant a 10 percent evaluation under 
Diagnostic Code 5292, as well as other symptomatology in 
addition to the limitation of motion.  Therefore, the Board 
finds that given the presence of slight limitation of motion 
with sensory changes, the veteran is entitled to a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurring attacks.  

However, the evidence does not demonstrate that the veteran 
had severe limitation of motion, thereby warranting a 40 
percent evaluation under Diagnostic Code Diagnostic 
Code 5292, or that the veteran had a severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space or abnormal mobility on forced motion.  Also, given the 
significant motion remaining in the veteran's lumbar spine, 
and the fact that the only neurological finding identified on 
examination leads the Board to conclude that the veteran does 
not have severe intervertebral disc syndrome thereby 
warranting an assignment of a 40 percent evaluation when the 
veteran's initial disability evaluation was initially 
assigned.

Under the schedular criteria that became effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of chronic orthopedic and 
neurological manifestations whichever method results in the 
higher evaluation.  A 20 percent evaluation is for assignment 
with incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months and a 40 percent evaluation for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Under Diagnostic Code 5292, a 20 percent evaluation is for 
assignment for moderate limitation of lumbar spine motion, 
and a 40 percent evaluation for severe limitation of lumbar 
spine motion.  Also, under Diagnostic Code 8520 for 
impairment of the sciatic nerve, a 10 percent evaluation is 
for assignment for mild incomplete paralysis of the sciatic 
nerve, a 20 percent evaluation for moderate incomplete 
paralysis and a 40 percent evaluation for moderately severe 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124 a, Diagnostic Code 8520.

Lastly, as was the case with respect to the criteria in 
effect prior to September 23, 2002, a 40 percent evaluation 
could be assigned for a severe lumbosacral strain under 
Diagnostic Code 5295.  The criteria under Diagnostic Code 
5295 remained unchanged, as set for the above.  

However, the evidence dated prior to September 26, 2003, does 
not demonstrate that the veteran's back disability has been 
productive of any incapacitating episodes in the previous 12 
months.  Those records do not reflect any acute signs and 
symptoms due to the disability that required bed rest 
prescribed by a physician and treatment by a physician.  In 
addition, at the time of a September 2005 VA examination, the 
veteran reported that in terms of treatment for her back she 
had had some therapy in stretching exercises.  Therefore, a 
higher evaluation is not shown to be warranted based on 
incapacitating episodes.

The Board also finds that the evidence does not demonstrate 
that the veteran warrants a higher evaluation based on a 
combination of orthopedic and neurological manifestations.  
The clinical findings available in the outpatient treatment 
records do not show that the veteran manifests a combination 
of moderate limitation of lumbar spine motion and slight 
incomplete paralysis of the sciatic nerve, or a combination 
of slight limitation of lumbar spine motion and moderate 
incomplete paralysis of the sciatic nerve which would entitle 
the veteran to a 30 percent evaluation.  While outpatient 
treatment records do reflect complaints of back pain, those 
records do not contain clinical findings which demonstrate an 
entitlement to a higher evaluation under the schedular 
criteria in effect prior to September 26, 2003.  The record 
also does not reflect that the veteran has a severe 
lumbosacral strain as evidenced by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral spine motion with osteoarthritic changes or narrowing 
or irregularity of joint space or abnormal mobility on forced 
motion.

As for the criteria that became effective on September 23, 
2002, intervertebral disc syndrome is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  Under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 20 percent evaluation is for assignment for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 40 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  38 C.F.R. § 4.71 a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine.

The evidence for consideration under the criteria that became 
effective September 26, 2003, includes private and VA medical 
records, and the report of a VA examination performed in June 
2005.  

The private medical records show that the veteran sustained a 
slip and fall injury that affected her lumbar spine in 
September 2004.  This produced increased symptomatology in 
the lumbar spine.  Records from the veteran's private 
chiropractor dated in January 2005 show that the veteran was 
placed on a conservative treatment plan, but there was no 
indication that the veteran was prescribed bed rest.  The 
chiropractor concluded that the veteran's subjective 
complaints and residual objective findings were consistent in 
nature and were a direct result of the trauma she experienced 
in the slip and fall accident in September 2004.

At the time of a VA examination performed in June 2005 the 
veteran complained of chronic lower back pain with occasional 
radiation in her left leg and the veteran described the pain 
as a burning pain down her lower leg.  She also indicated 
that there was numbness in her left leg.  She reported that 
she was unable to sleep on either a supine or a prone 
position and that she had to frequently change positions 
throughout the night.  On physical examination the veteran 
was noted to walk with a normal gait.  Motion of the 
thoracolumbar spine was described as forward flexion from 0 
to 90 degrees both actively and passively with a click on 
repetitive testing.  Extension was from 0 to 30 degrees with 
slight pain at 10 degrees, left and right lateral flexion 
from 0 to 30 degrees and left and right lateral rotation from 
0 to 30 degrees.  Those motions were the same actively, 
passively, and repetitively.  There was slight paraspinous 
tenderness in the left lower paraspinous musculature.  
Straight leg raising was negative bilaterally and reflexes 
were equal bilaterally.  There was some decreased sensation 
to light touch in the left leg as compared to the right in 
both the medial and lateral thighs as well as in the medial 
and lateral leg.  The examiner felt that the veteran did have 
chronic lower back pain with subjective decreased sensation 
in the left leg which involved multiple dermatomes besides 
the L5 dermatome.  The veteran otherwise had a good range of 
motion of her lower back and X-rays did not demonstrate 
significant degenerative changes.  The veteran was noted to 
have 5/5 strength throughout her bilateral lower extremities, 
but had some paraspinous tenderness and mild spasm in the 
left lower back.  There was some slight fatigability, but not 
to a significant degree.  

Based on this record, including a review of VA outpatient 
treatment records, the Board finds that an evaluation in 
excess of 20 percent is not warranted under the schedular 
criteria in effect as of September 26, 2003.  Again, the 
medical records do not demonstrate that the veteran's back 
disability has produced any incapacitating episodes, and the 
medical records for consideration do not show that the 
veteran has forward flexion of the lumbar spine limited to 30 
degrees or that there is favorable ankylosis of the entire 
thoracolumbar spine.  

Therefore, the Board concludes that the veteran is entitled 
to a 20 percent evaluation under the schedular criteria in 
effect prior to September 23, 2002, but that the evidence and 
the changes to the schedular criteria that were effective in 
September 2002 and September 2003 do not provide a basis for 
an evaluation in excess of the 20 percent evaluation assigned 
by this decision.  In reaching this decision, the Board has 
considered any additional functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement and 
weakness.  However, no such addition functional loss was 
shown in the examination reports or in the treatment records.  
Further, even when the veteran's low back was symptomatic, 
the degree of functional impairment shown was not greater 
than that contemplated by the 20 percent evaluation assigned 
by this decision.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 20 percent evaluation for low back pain 
with L5 radiculopathy is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


